Title: The Abbé André Morellet’s Song in Honor of Franklin, [c. 5 July 1779?]
From: Morellet, abbé André
To: 


A love of music was one of the many things that Franklin and Morellet discovered they had in common when the two first met at Lord Shelburne’s estate in 1772. Their discussions of Morellet’s recently published theories on the subject inspired Franklin, upon his return to London, to list fifty-one emotions which could be evoked by musical means. Morellet rendered the terms in French. Years later, in Passy, the abbé translated seven of Franklin’s favorite Scottish songs and ballads, and compiled them into a small songbook. Desperately proud of them, Morellet sang the French versions while the Doctor accompanied him on his glass armonica.
Franklin’s frequent dinners with his “Académie d’Auteuil” were often enlivened with singing, and Morellet seems to have composed songs in his honor for two kinds of occasions: birthdays and Independence Day dinners. He noted, on the manuscript copy now in Weimar, Germany, that this piece was composed for a dinner in 1779 at the home of Mme Helvétius. The allusion in stanza nine to the invasion of England points to a date in the summer of that year. We suspect that Mme Helvétius hosted a dinner in honor of Franklin around Independence Day, and that Morellet toasted his friend with this “chanson à boire.”
 
[c. July 5, 1779?] air des Treize cantons

  chanson
  Que l’histoire sur l’airain
grave le nom de Franklin
pour moi je veux à sa gloire
faire une chanson à boire
le verre en main
Chantons nôtre Benjamin.
En politique il est grand
à table joyeux et franc
Tout en fondant un empire
Vous le voyes boire et rire
le verre en main &.c.
  Comme un aigle audacieux
il a volé jusqu’aux cieux
et dérobé le tonnerre
dont ils effrayoient la terre
le verre en main &.c.
  L’Americain indompté
conserve sa liberté
moitié de ce bel ouvrage
est encor de nôtre sage
le verre en main &c

On ne combattit jamais
pour de plus grands interêts
ils veulent l’independance
pour boire des vins de france
le verre en main, &c
  L’anglois sans humanité
vouloit les reduire au thé
il leur vendoit du vin trouble
et le leur vendoit au double
le verre en main &c
  Le congrès a declaré
qu’il boiroit notre claré
et c’est pour notre champagne
que l’on s’est mis en campagne
le verre en main &c
  Si vous voyes nos heros
braver l’anglois et les flots
c’est pour faire à l’amerique
boire du vin catholique
le verre en main &c
  Ce n’est point mon sentiment
qu’on fasse un debarquement
que faire de l’angleterre
on n’y boit que de la biere
le verre en main &ca
  Ces anglois sont grands esprits
profonds dans tous leurs ecrits
ils savent ce que l’air pèse
mais leur cuisine est mauvaise
le verre en main &c
  On les voit assés souvent
se tüer de leur vivant
qu’y feront les moralistes
faute de vin ils sont tristes
le verre en main &c

Puissons nous domter sur mer
l’orgueuil de ce peuple fier
mais apres notre victoire
nous leur apprendrons à boire
le verre en main &c

 
Notation: Abbé Morrellet’s Song for B. F.
